EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Authorization for this examiner’s amendment was given in an interview with Roy Gross on 12/13/2021.

The application has been amended as follows: 
In claim 1, line 20, the phrase “the vane material” has been changed to --vane material--;
In claim 1, line 21, the word “sufficiently” has been deleted;
In claim 3, line 4, the phrase “as much as 5%” has been changed to –as much as 4%--;
In claim 15, line 3, the phrase “as much as 5%” has been changed to –as much as 4%--;
In claim 27, line 16, the phrase “vanes is c in contact” has been changed to --vanes is in contact--;
In claim 27, line 20, the phrase “the vane material” has been changed to --vane material--;
In claim 27, line 21, the word “sufficiently” has been deleted;
In claim 27, line 23, the phrase “as much as 5%” has been changed to –as much as 4%--.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A COY whose telephone number is (571)272-5405. The examiner can normally be reached Monday-Friday 7:15-9:15am and 11:30-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicole Coy/           Primary Examiner, Art Unit 3672